                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS

John McDonald,
          Plaintiff,
      v.
                                                 Case No. 1:20-cv-03653
J.B. Pritzker, in his official capacity as
Governor of Illinois, and Grace B. Hou,          Chief Judge Pallmeyer
in her official capacity as Secretary of
the Illinois Department of Human
Services,
              Defendants.

                        DECLARATION OF KAREN HANEY


      Pursuant to 28 U.S.C. § 1746, I, Karen Haney, hereby declare as follows:

      1.     I voluntarily and freely make this declaration for use as evidence in

support of the Emergency Motion For A Temporary Restraining Order Or

Preliminary Injunction, filed by Plaintiff John McDonald in the above-styled action,

for use in any other proceeding in the above-styled action, and for any other purpose

authorized by law. I have personal knowledge as to all matters set forth herein, and

I am competent and authorized to make this declaration to the statements and facts

contained herein.

      2.     I serve as the caretaker, as well as the Medical and Property Power of

Attorney, for my brother John McDonald.

      3.     John is 46 years old and suffers from intellectual and developmental

disabilities, deafness, and legal blindness. See Community Workshop and Training

Center, Inc. (“CWTC”) 2019 Individual Service Plan for John McDonald, a true and

correct copy attached as Exhibit 1.
      4.     His disabilities render him the intellectual equivalent of a 7-year-old.

Exhibit 1.

      5.     After consultation with John’s doctor, I have confirmed that John has

no other underlying conditions that place him at increased risk from any respiratory

illness, including COVID-19.

      6.     For more than 20 years, John has been a regular participant in the

Community Day Services (“CDS”) program at CWTC, in Peoria, Illinois.

      7.     He attends CWTC on weekdays, working regular hours and individually

packaging construction hardware, such as nuts and bolts, for a Fortune 50 company,

as well as for other companies.

      8.     John loves his work at CWTC, as it gives him a sense of pride and

purpose, and the structure and stability help his mental health, and he frequently

receives good marks and praise for his work.

      9.     Furthermore, the work at CWTC is John’s only real opportunity to earn

income as he is unable to obtain a job in the community, and he takes great pride in

the money he earns on his own.

      10.    Since March 17, however, CWTC, like all other CDS providers in the

State, has been ordered closed by the Illinois Department of Human Services.

      11.    This closure has been extended by the State numerous times, and

presently CDS services cannot reopen until August 31 at the earliest.

      12.    The closure of CDS programs, including CWTC, has caused John grave

psychological and emotional harm. John has experienced increasingly frequent and


                                        -2-
severe bouts of distress as a result of the closure of CWTC, and he has broken down

in tears while asking me if he still works at his job and when he can return to work.

      13.    Because of this distress, John has had to see his doctor, who has

increased his anti-depressant and anti-anxiety medication as a result of the CDS

closure.

      14.    CWTC has drafted procedures to protect its disabled consumers and

safely restart its CDS services for a limited group of consumers. For example, all

arriving consumers will have their temperature checked by touchless thermometer,

CWTC will provide masks which must be worn, consumers should at all times

maintain 6 feet of social distancing, CWTC will frequently provide hand sanitizer

throughout the day and clean all surfaces after each shift, and consumers are

recommended to find transportation other than public transit to and from CWTC.

These measures are subject to change as needs arise.

      15.    After consultation with his doctor and based upon my own experiences

with my brother, John is fully capable of wearing a mask, washing his hands, and

following all public-health guidance necessary to safely work during COVID-19, and

there are no other barriers keeping him from working.

      16.    John wears a mask as required without hesitation or complaint

whenever we take trips outside the home, uses hand sanitizer upon returning to the

car, and he always washes his hands when we return from the trip, before and after

meals, and after using the restroom.




                                        -3-
                           CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of June, 2020, a true and accurate copy of

the foregoing was served on counsel for both Defendants, who have agreed to accept

service via email, at the email addresses below:

            Gary S. Caplan                                   Meghan Maine
       Deputy General Counsel                           Deputy General Counsel
 Office of the Governor, J.B. Pritzker             Illinois Dep’t of Human Services
       gary.caplan@illinois.gov                       meghan.maine@illinois.gov




                                            /s/ Misha Tseytlin
                                            MISHA TSEYTLIN
                                            TROUTMAN SANDERS LLP
                                            227 W. Monroe Street
                                            Suite 3900
                                            Chicago, IL 60606
                                            (608) 999-1240
                                            (312) 759-1939 (fax)
                                            misha.tseytlin@troutman.com
